 



Exhibit 10.114
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into this 8th
day of February 2005, by and between Versar, Inc., a Delaware corporation
(“Company”), its successors and assigns, and Theodore M. Prociv (“you” or
“your”). This Agreement promises you an employment relationship and certain
severance benefits during the Term of this Agreement. Capitalized terms are
defined in the last section of the Agreement.
1. Purpose
The Company considers a sound and vital management team to be essential. The
Company desires to assure itself of your services, which you are willing to
provide. Further, management personnel who become concerned about the
possibility that the Company may undergo a Change in Control may terminate
employment or become distracted. Accordingly, the Board has determined that
appropriate steps should be taken to minimize the distraction executives may
suffer from the possibility of a Change in Control. One step is to enter into
this Agreement with you.
2. Employment
Company hereby employs you, and you accept employment with Company on the terms
and conditions set forth in this Agreement.
3. Duties
You shall serve as President and Chief Executive Officer of the Company. Under
the direction of the Board of Directors, you shall perform all assigned duties
reasonably required of an employee in such positions, shall personally,
diligently, and faithfully perform these duties to the best of your ability, on
a full-time and exclusive basis. Your principal office will be located in
Springfield, Virginia.
4. Compensation
Your compensation for the services performed under this Agreement shall consist
of a Base Salary and Incentive Compensation, if any, as described below:

  4.1.   Base Salary: You shall receive the base salary approved by Company’s
Board of Directors, payable in regular bi-weekly installments (the “Base
Salary”). The Base Salary will be reviewed annually by the Board of Directors in
accordance with standard salary review procedures in effect from time to time
for executive officers of Company. In no event shall the Base Salary be less
than the Base Salary being paid to you on the date of this Agreement, unless you
agree to a reduction. In the event that your employment with Company is
terminated as provided in this Agreement, the Base Salary shall be deemed your
then current Base Salary or $285,000, whichever is greater.     4.2.   Incentive
Compensation: In addition to the Base Salary, you shall be eligible to earn
incentive compensation in the form of cash or securities under bonus and
incentive

28



--------------------------------------------------------------------------------



 



      programs as may be in effect from time to time for executive officers of
Company generally (“Incentive Compensation”).     4.3.   Withholding: You agree
and acknowledge that Company will withhold from your compensation all taxes and
other amounts, which Company is required by law to withhold, including without
limitation (i) federal income taxes, (ii) state income taxes, (iii) county, city
or other local income taxes, and (iv) social security taxes.

5. Benefits

  5.1.   Generally: You shall be entitled to receive any and all benefits made
available to executive officers of Company generally and such other benefits as
the Board of Directors in its discretion may make available to you from time to
time.     5.2.   Insurance: You shall be eligible to participate in all medical,
hospitalization, dental, life, disability and other insurance plans as are in
effect from time to time for executive officers of Company generally.     5.3.  
Personal Leave: You shall be entitled to take five (5) weeks of paid personal
leave annually.     5.4.   Reimbursement for Reasonable Business Expenses:
Company shall reimburse you for customary and reasonable expenses incurred in
performing your duties pursuant to this Agreement, in accordance with Company’s
then current reimbursement policy (including appropriate itemization and
substantiation of expenses incurred).

6. Term
Subject to early termination of this Agreement in accordance with Section 7 or 8
below, the term of your employment hereunder shall commence as of December 1,
2004, and shall continue for a period of two (2) years. You agree and
acknowledge that Company has no obligation to renew this Agreement or to
continue your employment after the one-year term.
7. Termination by Company

  7.1.   Termination with Cause: Company shall be entitled to terminate your
employment and services immediately upon written notice to you, except in the
case of death, specifying the date of termination in the event that: (i) you
fail to carry out assigned duties after being given prior warning and an
opportunity to remedy the failure; or (ii) you breach any material term of this
Agreement; (iii) you engage in fraud, dishonesty, willful misconduct, gross
negligence or breach of fiduciary duty (including without limitation any failure
to disclose a conflict of interest), in the performance of your duties
hereunder; (iv) you are convicted of a felony or crime involving moral
turpitude; (v) you suffer a permanent and total disability which for at least
six months prevents your performance of your duties hereunder if such permanent
disability is covered by Workers Compensation or long term disability insurance,
or both; or (vi) if you die. For eight weeks following Company’s termination of
this Agreement with cause pursuant to this Section 7.1, Company shall continue
to pay your Base Salary in effect as of the date of termination and make
available the benefits set forth in Section 5. All other obligations of Company
hereunder shall cease as of the date of termination.

29



--------------------------------------------------------------------------------



 



  7.2.   Termination Without Cause: Company shall be entitled to terminate your
employment and services without cause upon, not less than sixty (60) days, prior
written notice to you specifying the date of termination. If Company terminates
your employment without cause, at any time during the one-year term, Company
shall give you a lump sum payment equivalent of one year’s Base Salary, any
Incentive Compensation to which you would have been entitled as of the date of
termination, any deferred compensation, any accrued personal leave and will
continue to make available the benefits set forth in Section 5 for twelve
(12) months. All other obligations of Company hereunder shall cease as of the
date of termination. Notwithstanding the foregoing, during the eighteen months
immediately following Company’s termination of this Agreement without cause, you
shall be entitled to the vesting of any and all stock options issued by Company
pursuant to its Incentive Stock Option Plan in accordance with the vesting
schedule in your grant of options, and vesting of any and all other options,
warrants, or shares, and you shall have the right to exercise such options or
warrants, or purchase such shares under the same terms and conditions applicable
to you prior to termination.

8. Termination by You
You may terminate your employment and services at any time and for any reason by
giving Company at least thirty (30) days’ prior written notice specifying the
date of termination. If you terminate the Agreement in accordance with this
Section 8.1, then from the date of your notice to the date of termination
(provided that during this notice period, Company does not terminate you for
cause under Section 7.1 above), Company shall continue to pay you the Base
Salary in effect as of the date of termination, and any Incentive Compensation
to which you would have been entitled as of the date of termination, any
deferred compensation, any accrued personal leave and continue to make available
the benefits set forth in Section 5 until the date of termination. All other
obligations of Company hereunder shall cease as of the date of termination.
9. Your Agreement on Change in Control
If one or more Potential Changes in Control occur during the Term of this
Agreement, you agree not to resign for at least six full calendar months after a
Potential Change in Control occurs, except as follows: (a) you may resign after
a Change in Control occurs; (b) you may resign if you are given Good Reason to
do so; and (c) you may terminate employment on account of retirement on or after
age 65 or because you become unable to work due to serious illness or injury.
10. Events That Trigger Severance Benefits

  10.1.   Termination After a Change in Control: You will receive Severance
Benefits under this Agreement if, during the Term of this Agreement and after a
Change in Control has occurred, your employment is terminated by the Company
without Cause (other than on account of your Disability or death) or you resign
for Good Reason.     10.2.   Termination After a Potential Change in Control:
You also will receive Severance Benefits under this Agreement if, during the
Term of this Agreement and after a Potential Change in Control has occurred but
before a Change in Control actually occurs, your employment is terminated by the
Company without Cause or you resign for Good Reason, but only if either: (i) you
are terminated at the direction of a Person who has entered into an agreement
with the Company that will result in a Change in

30



--------------------------------------------------------------------------------



 



      Control; or (ii) the event constituting Good Reason occurs at the
direction of such Person.     10.3.   Successor Fails to Assume This Agreement:
You also will receive Severance Benefits under this Agreement if, during the
Term of this Agreement, a successor to the Company fails to assume this
Agreement, as provided in Section 20.1.

11. Events That Do Not Trigger Severance Benefits
You will not be entitled to Severance Benefits if your employment ends because
you are terminated for Cause or because of Disability or because you resign
without Good Reason, retire, or die. Except as provided in Section 10.3, you
will not be entitled to Severance Benefits while you remain protected by this
Agreement and remain employed by the Company, its affiliates, or their
successors.
12. Termination Procedures
If you are terminated by the Company after a Change in Control and during the
Term of this Agreement, the Company shall provide you with 30 days’ advance
written notice of your termination, unless you are being terminated for Cause.
The notice will indicate why you are being terminated and, will set forth in
reasonable detail, the facts and circumstances claimed to provide a basis for
your termination. If you are being terminated for Cause, your notice of
termination will include a copy of a resolution duly adopted by the affirmative
vote of not less than 51 % of the entire membership of the Board (at a meeting
of the Board called and held for the purpose of considering your termination
(after reasonable notice to you and an opportunity for you and your counsel to
be heard before the Board)) finding that, in the good faith opinion of the
Board, Cause for your termination exists and specifying the basis for that
opinion in detail. If you are purportedly terminated without the notice required
by this Section, your termination shall not be effective.
13. Severance Benefits

  13.1.   In General: If you become entitled to Severance Benefits under this
Agreement, you will receive all of the Severance Benefits described in this
Section.     13.2.   Lump-Sum Payment in Lieu of Future Compensation: In lieu of
any further cash compensation for periods after your employment ends, you will
be paid a cash lump sum equal to two times your Base Salary in effect when your
employment ends or, if higher, in effect immediately before the Change in
Control, Potential Change in Control or Good Reason event for which you
terminate employment. In addition, and without duplication, you will be paid a
cash lump sum equal to 2 times the higher of the amounts paid to you (if any)
under any existing bonus or incentive plans in the calendar year preceding the
calendar year in which your employment ends or in the calendar year preceding
the calendar year in which the Change in Control occurred (or in which the
Potential Change in Control occurred, if benefits are payable under Section 10.2
hereof).     13.3.   Incentive Compensation and Options: The Company will pay
you a cash lump sum equal to any unpaid Incentive Compensation (that is not
otherwise paid to you) that you have been allocated or awarded under any
existing bonus or incentive plans for measuring periods completed before you
became entitled to Severance Benefits under this Agreement. All unvested options
to purchase Company common stock will

31



--------------------------------------------------------------------------------



 



      immediately vest and remain exercisable for the longest period of time
permitted under the applicable stock option plan.     13.4.   Group Insurance
Benefit Continuation: During the period that begins when you become entitled to
Severance Benefits under this Agreement and ends on the last day of the 24th
calendar month beginning thereafter, the Company shall provide, at no cost to
you or your spouse or dependents, the life, disability, accident, and health and
dental insurance benefits (or substantially similar benefits) it was providing
to you and your spouse and dependents immediately before you became entitled to
Severance Benefits under this Agreement (or immediately before a benefit
reduction that constitutes Good Reason, if you terminate employment for that
Good Reason). These benefits shall be treated as satisfying the Company’s COBRA
obligations. After benefit continuation under this subsection ends, you and your
spouse and dependents will be entitled to any remaining COBRA rights.

14. Time for Payment
You will be paid your cash Severance Benefits within five days after you become
entitled to Severance Benefits under this Agreement (e.g., within five days
following your termination of employment). If the amount you are due cannot be
finally determined within that period, you will receive the minimum amount to
which you are clearly entitled, as estimated in good faith by the Company. The
Company will pay the balance you are due (together with interest at the rate
provided in Internal Revenue Code Section 1274(b) (2) (B)) as soon as the amount
can be determined, but in no event later than 30 days after you terminate
employment. If your estimated payment exceeds the amount you are due, the excess
will be a loan to you, which you must repay to the Company within five business
days after demand by the Company (together with interest at the rate provided in
Code Section 1274(b)(2)(B)).
15. Payment Explanation
When payments are made to you, the Company will provide you with a written
statement explaining how your payments were calculated and the basis for the
calculations. This statement will include any opinions or other advice the
Company has received from auditors or consultants as to the calculation of your
benefits. If your benefit is affected by the golden parachute limitation in
Section 17, the Company will provide you with calculations relating to that
limitation and any supporting materials you reasonably need to permit you to
evaluate those calculations.
16. Relation to Other Severance Programs
Your Severance Benefits under this Agreement are in lieu of any severance or
similar benefits that may be payable to you under any other employment agreement
or other arrangement; to the extent any such benefits are paid to you, they
shall be applied to reduce the amount due under this Agreement. This Agreement
constitutes the entire agreement between you and the Company and its affiliates
with respect to such benefits.
17. Potential Limitations

  17.1.   Golden Parachute Limitation: Your aggregate payments and benefits
under this Agreement and all other contracts, arrangements, or programs shall
not exceed the maximum amount that may be paid without triggering golden
parachute penalties

32



--------------------------------------------------------------------------------



 



      under Section 280G and related provisions of the Internal Revenue Code, as
determined in good faith by the Company’s independent auditors. The preceding
sentence shall not apply to the extent the shareholder approval requirements of
Code Section 280G (b) (5) are satisfied. If your benefits must be reduced to
avoid triggering such penalties, your benefits will be reduced in the priority
order you designate or, if you fail promptly to designate an order, in the
priority order designated by the Company. If an amount in excess of the limit
set forth in this Section is paid to you, you must repay the excess amount to
the Company on demand, with interest at the rate provided in Code
Section 1274(b)(2)(B). You and the Company agree to cooperate with each other
reasonably in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties on payments or
benefits you receive.     17.2.   Section 162(m) Limitation: To the extent
payments or benefits under this Agreement would not be deductible under Code
Section 162(m) if made or provided when otherwise due under this Agreement, they
shall be made or provided later, immediately after Section 162(m) ceases to
preclude their deduction, with interest thereon at the rate provided in Code
Section 1274(b)(2)(B).

18. Disability
Following a Change in Control, while you are absent from work as a result of
physical or mental illness, the Company will continue to pay you your full
salary and provide you all other compensation and benefits payable to you under
the Company’s compensation or benefit plans, programs, or arrangements. These
payments will stop if and when your employment is terminated by the Company for
Disability or at the end of the Term of this Agreement, whichever is earlier.
Severance Benefits under this Agreement are not payable if you are terminated
because of your Disability.
19. Effect of Reemployment
Your Severance Benefits will not be reduced by any other compensation you earn
or could have earned from another source.
20. Successors

  20.1.   Assumption Required: In addition to obligations imposed by law on a
successor to the Company, during the Term of this Agreement the Company will
require any successor to all or substantially all of the business or assets of
the Company expressly to assume and to agree to perform this Agreement in the
same manner and to the same extent that the Company was required to perform. If
the Company fails to obtain such an assumption and agreement before the
effective date of a succession, you will be entitled to Severance Benefits as if
you were terminated by the Company without Cause on the effective date of that
succession.     20.2.   Heirs and Assigns: This Agreement will inure to the
benefit of, and be enforceable by, your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If you die while any amount is still payable to you under this
Agreement, that amount will be paid to the executor, personal representative, or
administrator of your estate.

33



--------------------------------------------------------------------------------



 



21. Governing Law
This Agreement creates a “top hat” employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, and it shall be interpreted,
administered, and enforced in accordance with that law; the Company is the “plan
administrator.” To the extent that state law is applicable, the statutes and
common law of the State of Virginia (excluding its choice of laws statutes or
common law) shall apply.
22. Claims (ERISA requirement)

  22.1.   When Required Attorneys’ Fees: You do not need to present a formal
claim to receive benefits payable under this Agreement. However, if you believe
that your rights under this Agreement are being violated, you must file a formal
claim with the Company in accordance with the procedures set forth in this
Section. The Company will pay your reasonable attorneys’ fees and related costs
in enforcing your rights under this Agreement.     22.2.   Initial Claim: Your
claim must be presented to the Company in writing. Within 30 days after
receiving the claim, a claims official appointed by the Company will consider
your claim and issue his or her determination thereon in writing. With your
consent, the initial claim determination period can be extended further. If you
can establish that the claims official failed to respond to your claim in a
timely manner, you may treat the claim as having been denied by the claims
official.     22.3.   Claim Decision: If your claim is granted, the benefits or
relief you are seeking will be provided. If your claim is wholly or partially
denied, the claims official shall, within three days, provide you with written
notice of the denial, setting forth, in a manner calculated to be understood by
you: (i) the specific reason or reasons for the denial; (ii) specific references
to the provisions on which the denial is based; (iii) a description of any
additional material or information necessary for you to perfect your claim,
together with an explanation of why the material or information is necessary;
and (iv) an explanation of the procedures for appealing denied claims. If you
establish that the claims official has failed to respond to your claim in a
timely manner, you may treat the claim as having been denied by the claims
official.     22.4.   Appeal of Denied Claims: You may appeal the claims
official’s denial of your claim in writing to an appeals official designated by
the Company (which may be a person, committee, or other entity) for a full and
fair appeal. You must appeal a denied claim within fifteen days after your
receipt of written notice denying your claim, or within 60 days after such
written notice was due, if the written notice was not sent. In connection with
the appeals proceeding, you (or your duly authorized representative) may review
pertinent documents and may submit issues and comments in writing. You may only
present evidence and theories during the appeal that you presented during the
initial claims stage, except for information the claims official requested you
to provide to perfect the claim. You will irrevocably waive any theories you do
not in good faith pursue through the appeal stage, such as by failing to file a
timely appeal request.     22.5.   Appeal Decision: The decision by the appeals
official will be made within 10 days after your appeal request, unless special
circumstances require an extension of time, in which case the decision will be
rendered as soon as possible, but not later than fifteen days after your appeal
request, unless you agree to a greater extension of that

34



--------------------------------------------------------------------------------



 



      deadline. The appeal decision will be in writing, set forth in a manner
calculated to be understood by you; it will include specific reasons for the
decision, as well as specific references to the pertinent provisions of this
Agreement on which the decision is based. If you do not receive the appeal
decision by the date it is due, you may deem your appeal to have been denied.  
  22.6.   Procedures: The Company will adopt procedures by which initial claims
and appeals will be considered and resolved; different procedures may be
established for different claims. All procedures will be designed to afford you
full and fair consideration of your claim.

23. Survival
This Agreement shall survive any Changes in Control, change in management of
Company, and any merger, consolidation, reorganization, sale of assets or sale
of stock of Company.
24. Non-Competition and Non-Solicitation

  24.1.   Prohibition: You acknowledge that Company’s business and employee
relationships are maintained at great expense and effort. You further
acknowledge that, by virtue of your employment under this Agreement, you will
have an extensive and unique opportunity to establish and maintain valuable
contacts with Company’s customers and employees and the opportunity both during
and after employment to unfairly compete with Company, its subsidiaries and
affiliates. Therefore, you agree that during the term of your employment with
Company and for a period of the balance of the term of this Agreement or twelve
(12) months following termination of such employment, whichever is greater, you
shall not compete with the business of Company, its subsidiaries or affiliates.
For the purpose of this Agreement, activities among others which shall be deemed
competitive include: (i) encouraging any customers of Company, its subsidiaries
or affiliates to become a customer of you or of any other person except through
normal competitive bidding; or (ii) encouraging any employee of Company, its
subsidiaries or affiliates to become your employee or employee of any other
person.     24.2.   Remedies for Breach: You acknowledge that the damage to
Company, its subsidiaries and affiliates resulting from a breach of this
Section 24 may cause irreparable injury. Therefore, in the event of any such
breach, Company, its subsidiaries and affiliates shall be entitled to seek such
remedies as are available at law or equity to restrain and enjoin you from
continuing to violate the provisions of this Section 24.     24.3.   Binding
Effect: In the event that any part of this Section 24 shall be deemed by a court
of competent jurisdiction to be in violation of applicable law for any reason
whatsoever, than such part shall not be deemed to be void, but shall be deemed
to be modified so as to be valid and enforceable, and the remaining provisions
of this Section 24 or of this Agreement shall not be affected. The provisions of
Section 24 shall survive the termination of your employment for any reason.

25. Confidentiality and Non-Disclosure

  25.1.   Prohibition: You understand and acknowledge that the success of
Company’s business is dependent upon the secrecy and non-disclosure of many
confidential

35



--------------------------------------------------------------------------------



 



      plans, procedures and methods. Therefore, you agree that you will not
directly or indirectly disclose to any person or use for your own purpose any
confidential information, records, data, formulae, specifications, customer
lists, ideas, inventions, plans concerning business or product development,
business procedures, contract proposals or such proprietary information or other
trade secrets of Company, its subsidiaries or affiliates (“Confidential
Information”) provided such information is marked as such or you have reason to
know it is confidential. Upon termination of this Agreement and employment
hereunder, you agree to promptly deliver to Company all papers, records, files,
other documents and Confidential Information belonging to Company, its
subsidiaries and affiliates and to not retain any copies thereof.     25.2.  
Remedies for Breach: You acknowledge that the damage to Company, its
subsidiaries and affiliates resulting from a breach of this Section 25 may cause
irreparable injury. Therefore, in the event of any such breach, Company, its
subsidiaries and affiliates shall be entitled to seek such remedies as are
available at law or equity to restrain and enjoin you from continuing to violate
the provisions of this Section 25.     25.3.   Binding Effect: The provisions of
Section 25 shall survive the termination of this Agreement and your employment
for any reason.

26. Results and Proceeds

  26.1.   Ownership: As your employer, Company shall own all rights in and to
the results and proceeds connected with or arising out of, directly or
indirectly, your services hereunder. You hereby assign to Company all right,
title and interest in and to all intellectual property, discoveries and trade
secrets which you may solely or jointly conceive, design, develop, create or
suggest or cause to be conceived, designed or developed or created during the
term of your employment by Company, which relate to your employment or Company’s
business. For purposes of this Agreement, the term “intellectual property” shall
include, without limitation, any ideas, concepts, literary material, designs,
drawings, illustrations, photographs, patentable ideas and musical compositions.
To the extent that any such intellectual property may be protected pursuant to
applicable copyright law, you acknowledge that such property is a work for hire
within the meaning of such law.     26.2.   Further Assurances: You hereby agree
to execute any documents necessary to evidence Company’s proprietary interest in
any intellectual property, discovery or trade secrets referred to Section 26.1
above. In the event Company is unable, for any reason whatsoever, to secure your
signature to any lawful and necessary document required to apply for protection
of, or enforce any rights with respect to, any copyrights, trademark, patent or
other proprietary rights, you hereby irrevocably designate and appoint Company,
and its duly authorized officers and agents, as your agent and attorney-in-fact,
whose power is coupled with an interest, to act for and in your behalf and
stead, to execute such documents and to do all other lawful acts to protect
Company’s interest in any such copyright, trademark, patent or other proprietary
right with the same legal force and effect as if executed by you.

36



--------------------------------------------------------------------------------



 



27. Amendments
This Agreement may be modified only by a written agreement executed by you and
an authorized officer of the Company.
28. Validity
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
29. Counterparts
This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.
30. Giving Notice

  30.1.   To the Company: All communications from you to the Company relating to
this Agreement must be sent to the Company to its principal business office in
Springfield, Virginia, in writing, by registered or certified mail, or delivered
personally.     30.2.   To You: All communications from the Company to you
relating to this Agreement must be sent to you in writing, by registered or
certified mail, or delivered personally, addressed as indicated at the end of
this Agreement.

31. Conformity with the Immigration Reform and Control Act of 1986
Upon request, you agree to furnish Company with all documentation needed to
satisfy the requirements of the Immigration Reform and Control Act of 1986.
32. Waiver
The failure of either party to insist, in any one or more instances, upon
performance of the terms or conditions of this Agreement shall not be construed
as a waiver or a relinquishment of any right granted hereunder or of the future
performance of any term or condition.
33. Resignation from Offices
Upon termination of your employment, you shall be deemed to have resigned as an
officer and director of Company, its subsidiaries and affiliates, if then so
acting, as of the date of such termination.
34. Benefit
This Agreement shall be binding upon and inure to the benefit of and shall be
enforceable by and against Company, its successors and assigns and you, your
heirs, beneficiaries and legal representatives. This Agreement may be assigned
by Company but may not be assigned by you.
35. Success Bonus
The Company’s Board of Director’s may, from time to time, direct you to identify
and proceed with a transaction to secure a sustainable future for the Company
for example, a financial partner, buyer, merger or acquisition candidate. If so
directed by the Board of Directors and you

37



--------------------------------------------------------------------------------



 



are successful in completing such a transaction, the Company will pay you a
success fee to be negotiated based on the size of the transaction and other
industry standards.
36. Definitions
     (a) Agreement
          “Agreement” means this contract, as amended.
     (b) Base Salary
“Base Salary” means the gross amount of money paid you annually as your basic
compensation. This amount is paid in regular bi-weekly installments.
     (c) Beneficial Owner
“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.
     (d) Board
“Board” means the Board of Directors of the Company.
     (e) Cause
“Cause” means any of the following:

  (1)   you fail to carry out assigned duties after being given prior warning
and an opportunity to remedy the failure,     (2)   you breach any material term
of any employment agreement with the Company,     (3)   you engage in fraud,
dishonesty, willful misconduct, gross negligence, or breach of fiduciary duty
(including without limitation any failure to disclose a conflict of interest)in
the performance of your duties for the Company, or     (4)   you are convicted
of a felony or crime involving moral turpitude.

     (f) Change in Control
“Change in Control” means the first of the following to occur after the date of
this Agreement:

  (1)   Acquisition of Controlling Interest: Any Person becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 25% or
more of the combined voting power of the Company’s then outstanding securities.
In applying the preceding sentence, securities acquired directly from the
Company or its affiliates, with the company’s approval by or for the Person,
shall not be taken into account.     (2)   Change in Board Control: During the
term of this Agreement, individuals who constituted the Board as of the date of
this Agreement (or their approved replacements, as defined in the next sentence)
cease for any reason to constitute a majority of the Board. A new director shall
be considered an “approved replacement” director if his or her election (or
nomination for election) was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or were themselves approved replacement directors.     (3)   Merger
Approved: The shareholders of the Company approve a merger or consolidation of
the Company with any other corporation unless: (a) the voting securities of the
Company outstanding immediately before the merger or consolidation would
continue to represent (either by remaining outstanding or by

38



--------------------------------------------------------------------------------



 



      being converted into voting securities of the surviving entity) at least
75% of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; and
(b) no Person acquires more than 25% of the combined voting power of the
Company’s then outstanding securities.     (4)   Sale of Assets: The
shareholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets.     (5)  
Liquidation or Dissolution: A complete liquidation or dissolution of the Company
    (6)   Going Private Transaction: Any transaction or series of transactions
not covered in paragraphs (1) through (5) above the result of which is the
suspension of the Company’s duty to file reports under the Exchange Act as a
result of the remaining number of holders of the Company’s common stock
following such transaction or series.

     (g) Code
“Code” means the Internal Revenue Code of 1986, as amended.
     (h) Confidential Information
“Confidential Information” means any and all Company proprietary, trade secret
or other information identified in Section 25, whether written, electronic or
oral.
     (i) Company
“Company” means Versar, Inc. and any successor to its business or assets that
(by operation of law, or otherwise) assumes and agrees to perform this
Agreement. However, for purposes of determining whether a Change in Control has
occurred in connection with such a succession, the successor shall not be
considered to be the Company.
     (j) Disability
“Disability” means that, due to physical or mental illness: (i) you have been
absent from the full-time performance of your duties with the Company for
substantially all of a period of six consecutive months; (ii) the Company has
notified you that it intends to terminate you on account of Disability; and
(iii) you do not resume the full-time performance of your duties within 30 days
after receiving notice of your intended termination on account of Disability.
     (k) Exchange Act
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (l) Good Reason
“Good Reason” means the occurrence of any of the following without your express
written consent:

  (1)   Demotion: Your duties and responsibilities are substantially and
adversely altered from those in effect immediately before the Change in Control
(or, with respect to Section 3(b), the Potential Change in Control), other than
merely as a result of the Company ceasing to be a public company, a change in
your title, or your transfer to an affiliate.

39



--------------------------------------------------------------------------------



 



  (2)   Pay Cut: Your annual Base Salary is reduced.     (3)   Relocation: Your
principal office is transferred to another location, which increases your
one-way commute to work by more than 50 miles, based on your residence when the
transfer was announced or, if you consent to the transfer, the Company fails to
pay (or reimburse you) for all reasonable moving expenses you incur in changing
your principal residence in connection with the relocation and to indemnify you
against any loss you may realize when you sell your principal residence in
connection with the relocation in an arm’s-length sale for adequate
consideration. For purposes of the preceding sentence, your “loss” will be the
difference between the actual sales price of your residence and the higher of:
(a) your aggregate investment in the residence; or (b) the fair market value of
the residence, as determined by a real estate appraiser designated by you and
satisfactory to the Company.     (4)   Breach of Promise: The Company fails to
pay you any present or deferred compensation within seven days after it is due.
    (5)   Discontinuance of Compensation Plan Participation: The Company fails
to continue, or continue your participation in, any compensation plan in which
you participated immediately before the Change in Control (or, with respect to
Section 3(b), the Potential Change in Control) that is material to your total
compensation, unless an equitable substitute arrangement has been adopted or
made available on a basis not materially less favorable to you than the plan in
effect immediately before the Change in Control (or the Potential Change in
Control, if applicable), both as to the benefits you receive and your level of
participation relative to other participants.     (6)   Discontinuance of
Benefits: The Company stops providing you with benefits that, in the aggregate,
are substantially as valuable to you as those you enjoyed immediately before the
Change in Control (or, with respect to Section 3(b), the Potential Change in
Control) under the Company’s pension, savings, deferred compensation, life
insurance, medical, health, disability, accident, vacation, and fringe benefit
plans, programs, and arrangements.     (7)   Improper Termination: You are
purportedly terminated, other than pursuant to a notice of termination
satisfying the requirements of Section 5.     (8)   Notice of Prospective
Action: You are officially notified or it is officially announced that the
Company will take any of the actions listed above during the Term of this
Agreement.

However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (a) you do not terminate employment within 180 days after the event
occurs; (b) the Company reverses the action or cures the default that
constitutes Good Reason before you terminate employment; or (c) you were a
primary instigator of the Good Reason event and the circumstances make it
inappropriate for you to receive benefits under this Agreement (e.g., you agree
temporarily to relinquish your position on the occurrence of a merger
transaction you negotiate). If you have Good Reason to terminate employment, you
may do so even if you are on a leave of absence due to physical or mental
illness or any other reason.

40



--------------------------------------------------------------------------------



 



     (m) Incentive Compensation
“Incentive Compensation” means the amount of cash and/or securities paid to you
under all bonus, incentive or other programs for performance adopted by Company
for its executive officers or other key employees.
     (n) Person
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Section 13( d) of that Act, and shall include a “group,” as
defined in Rule 13d-5 promulgated thereunder. However, a Person shall not
include: (i) the Company or any of its subsidiaries; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries; (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
     (o) Potential Change in Control
“Potential Change in Control” means that any of the following has occurred
during the term of this Agreement, [excluding any event that is Management
Action]:

  (1)   Agreement Signed: The Company enters into an agreement that will result
in a Change in Control.     (2)   Notice of Intent to Seek Change in Control:
The Company or any Person publicly announces an intention to take or to consider
taking actions that will result in a Change in Control.     (3)   Board
Declaration: With respect to this Agreement, the Board adopts a resolution
declaring that a Potential Change in Control has occurred.

     (p) Severance Benefits
“Severance Benefits” means your benefits under Section 6 of this Agreement.
     (q) Term of this Agreement
“Term of this Agreement” means the period that commences on December 1, 2004 and
ends on the earlier of:

  (1)   Expiration: November 30, 2006; or     (2)   Change in Control: The last
day of the 24th calendar month beginning after the calendar month in which a
Change in Control occurred during the Term of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

         
 
  /S/ Theodore M. Prociv    
 
       
 
       
 
       
 
  Theodore M. Prociv    

41



--------------------------------------------------------------------------------



 



         
 
  /S/ Amir A. Metry    
 
       
 
       
 
       
 
  Amir A. Metry    
 
            Compensation Committee Chairman

42